                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION


KENNETH KRAWCHECK                           )
             Plaintiff,                     )
                                            )
v.                                          )       JUDGMENT
                                            )
                                            )       No. 7:18-CV-161-FL
ANDREW SAUL,Commissioner of                 )
Social Security,                            )
                 Defendant.                 )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of plaintiff’s consent motion for attorney fees and defendant’s stipulation for
attorney’s fees under the Equal Access to Justice Act.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
September 13, 2019, that plaintiff’s counsel be awarded fees under 28 U.S.C. § 2412 in the amount
of $4,000.00 plus reimbursement of $400.00 for filing fees.

This Judgment Filed and Entered on September 13, 2019, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Amanda Gilman (via CM/ECF Notice of Electronic Filing)

September 13, 2019                   PETER A. MOORE, JR., CLERK

                                       /s/ Sandra K. Collins
                                     (By) Sandra K. Collins, Deputy Clerk
